EX-99.1 Wells Fargo Bank, N.A. Corporate Trust Services 8480 Stagecoach Circle Frederick, MD 21701-4747 CFCRE 2016-C7 Mortgage Trust Commercial Mortgage Pass-Through Certificates Series2016‑C7 For Additional Information, please contact CTSLink Customer Service 1-866-846-4526 Reports Available www.ctslink.com Payment Date: 3/10/17 Record Date: 2/28/17 Determination Date: 3/6/17 DISTRIBUTION DATE STATEMENT Table of Contents STATEMENTSECTIONS PAGE(s) Certificate Distribution Detail 2 Certificate Factor Detail 3 Reconciliation Detail 4 Other Required Information 5 CashReconciliation 6 Current Mortgage Loan and Property Stratification Tables 7 - 9 Mortgage Loan Detail 10 - 11 NOIDetail 12 - 13 Principal Prepayment Detail 14 HistoricalDetail 15 Delinquency Loan Detail 16 Specially Serviced Loan Detail 17 - 18 AdvanceSummary 19 Modified Loan Detail 20 Historical Liquidated Loan Detail 21 Historical Bond/Collateral Loss Reconciliation Detail 22 Interest Shortfall Reconciliation Detail 23 - 24 Depositor CCRE Commercial Mortgage Securities, L.P. 110 East 59th Street 6thFloor New York, NY 10022 Contact: aorso@cantor.com MasterServicer Midland Loan Services, a Division of PNC Bank, National Association 10851 Mastin Street Building 82, Suite 300 Overland Park, KS 66210 Contact: Heather Wagner Phone Number: (913) 253-9570 SpecialServicer Midland Loan Services, a Division of PNC Bank, National Association 10851 Mastin Street Building 82, Suite 300 Overland Park, KS 66210 Contact: Heather Wagner Phone Number: (913) 253-9570 Operating Advisor/ Asset Representations Reviewer Park Bridge Lender Services LLC 600 Third Avenue 40thFloor New York, NY 10016 Contact: David Rodgers Phone Number: (212) 230-9025 This report is compiled by Wells Fargo Bank, N.A. from information provided by third parties. Wells Fargo Bank, N.A. has not independently confirmed the accuracy of the information. Please visit www.ctslink.com for additional information and special notices. In addition, certificateholders may register online for email notification when special notices are posted. For information or assistance please call 866-846-4526. Copyright 2017, Wells Fargo Bank, N.A. Certificate Distribution Detail Class CUSIP Pass-Through Rate Original Balance Beginning Balance Principal Distribution Interest Distribution Prepayment Penalties Realized Loss / Additional Trust Fund Expenses Total Distribution Ending Balance Current Subordination Level (1) A‑1 12532BAA5 1.971300% 20,266,000.00 19,780,927.07 337,740.18 32,495.12 0.00 0.00 370,235.30 19,443,186.89 30.04% A‑2 12532BAC1 3.585300% 184,000,000.00 184,000,000.00 0.00 549,746.00 0.00 0.00 549,746.00 184,000,000.00 30.04% A‑SB 12532BAB3 3.643600% 28,337,000.00 28,337,000.00 0.00 86,040.58 0.00 0.00 86,040.58 28,337,000.00 30.04% A‑3 12532BAD9 3.838500% 224,436,000.00 224,436,000.00 0.00 717,914.66 0.00 0.00 717,914.66 224,436,000.00 30.04% A‑M 12532BAE7 4.161500% 42,439,000.00 42,439,000.00 0.00 147,174.92 0.00 0.00 147,174.92 42,439,000.00 23.53% B 12532BAF4 4.362394% 35,095,000.00 35,095,000.00 0.00 127,581.85 0.00 0.00 127,581.85 35,095,000.00 18.15% C 12532BAG2 4.442794% 32,645,000.00 32,645,000.00 0.00 120,862.51 0.00 0.00 120,862.51 32,645,000.00 13.14% D 12532BAL1 4.442794% 35,094,000.00 35,094,000.00 0.00 129,929.51 0.00 0.00 129,929.51 35,094,000.00 7.76% E 12532BAN7 3.456000% 16,323,000.00 16,323,000.00 0.00 47,010.24 0.00 0.00 47,010.24 16,323,000.00 5.26% F 12532BAQ0 3.456000% 7,346,000.00 7,346,000.00 0.00 21,156.48 0.00 0.00 21,156.48 7,346,000.00 4.13% G 12532BAS6 3.456000% 26,932,725.00 26,932,725.00 0.00 77,566.23 0.00 0.00 77,566.23 26,932,725.00 0.00% V 12532BBC0 0.000000% 0.01 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00% R 12532BBE6 0.000000% 0.01 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00% Totals 652,913,725.02 652,428,652.07 337,740.18 2,057,478.10 0.00 0.00 2,395,218.28 652,090,911.89 Class CUSIP Pass-Through Rate Original Notional Amount Beginning Notional Amount Interest Distribution Prepayment Penalties Total Distribution Ending Notional Amount X‑A 12532BAH0 0.799335% 457,039,000.00 456,553,927.07 304,116.23 0.00 304,116.23 456,216,186.89 X‑B 12532BAJ6 0.190361% 77,534,000.00 77,534,000.00 12,299.57 0.00 12,299.57 77,534,000.00 X‑E 12532BAW7 0.986794% 16,323,000.00 16,323,000.00 13,422.87 0.00 13,422.87 16,323,000.00 X‑F 12532BAY3 0.986794% 7,346,000.00 7,346,000.00 6,040.82 0.00 6,040.82 7,346,000.00 X‑G 12532BBA4 0.986794% 26,932,725.00 26,932,725.00 22,147.55 0.00 22,147.55 26,932,725.00 (1) Calculated by taking (A) the sum of the ending certificate balance of all classes less (B) the sum of (i) the ending certificate balance of the designated class and (ii) the ending certificate balance of all classes which are not subordinate to the designated class and dividing the result by (A). Certificate Factor Detail Class CUSIP Beginning Balance Principal Distribution Interest Distribution Prepayment Penalties Realized Loss/ Additional Trust Fund Expenses Ending Balance A‑1 12532BAA5 976.06469308 16.66535972 1.60343038 0.00000000 0.00000000 959.39933337 A‑2 12532BAC1 1,000.00000000 0.00000000 2.98775000 0.00000000 0.00000000 1,000.00000000 A‑SB 12532BAB3 1,000.00000000 0.00000000 3.03633342 0.00000000 0.00000000 1,000.00000000 A‑3 12532BAD9 1,000.00000000 0.00000000 3.19875002 0.00000000 0.00000000 1,000.00000000 A‑M 12532BAE7 1,000.00000000 0.00000000 3.46791677 0.00000000 0.00000000 1,000.00000000 B 12532BAF4 1,000.00000000 0.00000000 3.63532839 0.00000000 0.00000000 1,000.00000000 C 12532BAG2 1,000.00000000 0.00000000 3.70232838 0.00000000 0.00000000 1,000.00000000 D 12532BAL1 1,000.00000000 0.00000000 3.70232832 0.00000000 0.00000000 1,000.00000000 E 12532BAN7 1,000.00000000 0.00000000 2.88000000 0.00000000 0.00000000 1,000.00000000 F 12532BAQ0 1,000.00000000 0.00000000 2.88000000 0.00000000 0.00000000 1,000.00000000 G 12532BAS6 1,000.00000000 0.00000000 2.87999933 0.00000000 0.00000000 1,000.00000000 V 12532BBC0 0.00000000 0.00000000 0.00000000 0.00000000 0.00000000 0.00000000 R 12532BBE6 0.00000000 0.00000000 0.00000000 0.00000000 0.00000000 0.00000000 Class CUSIP Beginning Notional Amount Interest Distribution Prepayment Penalties Ending Notional Amount X‑A 12532BAH0 998.93866184 0.66540542 0.00000000 998.19968731 X‑B 12532BAJ6 1,000.00000000 0.15863453 0.00000000 1,000.00000000 X‑E 12532BAW7 1,000.00000000 0.82232862 0.00000000 1,000.00000000 X‑F 12532BAY3 1,000.00000000 0.82232780 0.00000000 1,000.00000000 X‑G 12532BBA4 1,000.00000000 0.82232860 0.00000000 1,000.00000000 Reconciliation Detail Principal Reconciliation Stated Beginning Principal Balance Unpaid Beginning Principal Balance Scheduled Principal Unscheduled Principal Principal Adjustments Realized Loss Stated Ending Principal Balance Unpaid Ending Principal Balance Current Principal Distribution Amount Total 652,428,652.07 652,428,652.07 337,740.18 0.00 0.00 0.00 652,090,911.89 652,224,502.68 337,740.18 Certificate Interest Reconciliation Class Accrual Dates Accrual Days Accrued Certificate Interest Net Aggregate Prepayment Interest Shortfall Distributable Certificate Interest Distributable Certificate Interest Adjustment WAC CAP Shortfall Interest Shortfall/ (Excess) Interest Distribution Remaining Unpaid Distributable Certificate Interest A‑1 02/01/2017 - 02/28/2017 30 32,495.12 0.00 32,495.12 0.00 0.00 0.00 32,495.12 0.00 A‑2 02/01/2017 - 02/28/2017 30 549,746.00 0.00 549,746.00 0.00 0.00 0.00 549,746.00 0.00 A‑SB 02/01/2017 - 02/28/2017 30 86,040.58 0.00 86,040.58 0.00 0.00 0.00 86,040.58 0.00 A‑3 02/01/2017 - 02/28/2017 30 717,914.66 0.00 717,914.66 0.00 0.00 0.00 717,914.66 0.00 X‑A 02/01/2017 - 02/28/2017 30 304,116.23 0.00 304,116.23 0.00 0.00 0.00 304,116.23 0.00 X‑B 02/01/2017 - 02/28/2017 30 12,299.57 0.00 12,299.57 0.00 0.00 0.00 12,299.57 0.00 X‑E 02/01/2017 - 02/28/2017 30 13,422.87 0.00 13,422.87 0.00 0.00 0.00 13,422.87 0.00 X‑F 02/01/2017 - 02/28/2017 30 6,040.82 0.00 6,040.82 0.00 0.00 0.00 6,040.82 0.00 X‑G 02/01/2017 - 02/28/2017 30 22,147.55 0.00 22,147.55 0.00 0.00 0.00 22,147.55 0.00 A‑M 02/01/2017 - 02/28/2017 30 147,174.92 0.00 147,174.92 0.00 0.00 0.00 147,174.92 0.00 B 02/01/2017 - 02/28/2017 30 127,581.85 0.00 127,581.85 0.00 0.00 0.00 127,581.85 0.00 C 02/01/2017 - 02/28/2017 30 120,862.51 0.00 120,862.51 0.00 0.00 0.00 120,862.51 0.00 D 02/01/2017 - 02/28/2017 30 129,929.51 0.00 129,929.51 0.00 0.00 0.00 129,929.51 0.00 E 02/01/2017 - 02/28/2017 30 47,010.24 0.00 47,010.24 0.00 0.00 0.00 47,010.24 0.00 F 02/01/2017 - 02/28/2017 30 21,156.48 0.00 21,156.48 0.00 0.00 0.00 21,156.48 0.00 G 02/01/2017 - 02/28/2017 30 77,566.25 0.00 77,566.25 0.00 0.00 0.02 77,566.23 0.06 Totals 2,415,505.16 0.00 2,415,505.16 0.00 0.00 0.02 2,415,505.14 0.06 Other Required Information Available Distribution Amount (1) 2,753,245.32 Controlling Class Information Controlling Class: G Effective as of: 12/21/2016 Controlling Class Representative: Eightfold Real Estate Capital, L.P. Effective as of: 12/21/2016 (1) The Available Distribution Amount includes any Prepayment Premiums. Appraisal Reduction Amount LoanNumber LoanGroup Appraisal Reduction Amount Cumulative ASER Amount Most Recent App. Reduction Date None Total Cash Reconciliation Detail Total Funds Collected Interest: Scheduled Interest 2,270,308.06 Interest reductions due to Nonrecoverability Determinations 0.00 Interest Adjustments 0.00 Deferred Interest 0.00 ARD Interest 0.00 Net Prepayment Interest Shortfall 0.00 Net Prepayment Interest Excess 0.00 Extension Interest 0.00 Interest Reserve Withdrawal 161,125.32 Total Interest Collected 2,431,433.38 Principal: Scheduled Principal 337,740.18 Unscheduled Principal 0.00 Principal Prepayments 0.00 Collection of Principal after Maturity Date 0.00 Recoveries from Liquidation and Insurance Proceeds 0.00 Excess of Prior Principal Amounts paid 0.00 Curtailments 0.00 Negative Amortization 0.00 Principal Adjustments 0.00 Total Principal Collected 337,740.18 Other: Prepayment Penalties/Yield Maintenance 0.00 Repayment Fees 0.00 Borrower Option Extension Fees 0.00 Excess Liquidation Proceeds 0.00 Net Swap Counterparty Payments Received 0.00 Total Other Collected: 0.00 Total Funds Collected 2,769,173.56 Total Funds Distributed Fees: Master Servicing Fee - Midland Loan Services 9,357.90 Trustee Fee- Wells Fargo Bank, N.A. 0.00 Certificate Administration Fee - Wells Fargo Bank, N.A. 4,663.42 CREFC® Intellectual Property Royalty License Fee 253.72 Operating Advisor Fee - Park Bridge Lender Services LLC 1,460.38 Asset Representations Reviewer Monitor Fee - Park Bridge Lender Services LLC 192.83 Total Fees 15,928.25 Additional Trust Fund Expenses: Reimbursement for Interest on Advances 0.00 ASER Amount 0.00 Special Servicing Fee 0.00 Rating Agency Expenses 0.00 Attorney Fees & Expenses 0.00 Bankruptcy Expense 0.00 Taxes Imposed on Trust Fund 0.00 Non-Recoverable Advances 0.00 Workout Delayed Reimbursement Amounts 0.00 Other Expenses 0.00 Total Additional Trust Fund Expenses 0.00 Interest Reserve Deposit 0.00 Payments to Certificateholders & Others: Interest Distribution 2,415,505.14 Principal Distribution 337,740.18 Prepayment Penalties/Yield Maintenance 0.00 Borrower Option Extension Fees 0.00 Equity Payments Paid 0.00 Net Swap Counterparty Payments Paid 0.00 Total Payments to Certificateholders & Others 2,753,245.32 Total Funds Distributed 2,769,173.57 Current Mortgage Loan and Property Stratification Tables AggregatePool Property Type (1) PropertyType # of Props Scheduled Balance % of Agg. Bal. WAM (2) WAC Weighted Avg DSCR (3) Industrial 8 66,799,703.70 10.24 117 5.1477 1.410976 Lodging 4 123,308,265.91 18.91 115 4.6629 2.894820 MixedUse 5 67,000,000.00 10.27 116 4.5016 1.688358 Mobile Home Park 1 4,950,000.00 0.76 117 5.3359 1.590000 Multi‑Family 5 77,829,166.00 11.94 117 4.7934 0.548713 Office 4 62,935,000.00 9.65 116 3.9180 2.325984 Retail 37 249,268,776.28 38.23 116 4.2156 2.303750 Totals 64 652,090,911.89 100.00 116 4.4738 2.048093 Seasoning Seasoning # of Loans Scheduled Balance % of Agg. Bal. WAM (2) WAC Weighted Avg DSCR (3) 12 months or less 41 652,090,911.89 100.00 116 4.4738 2.048093 13 months to 24 months 0 0.00 0.00 0 0.0000 0.000000 25 months to 36 months 0 0.00 0.00 0 0.0000 0.000000 37 months to 48 months 0 0.00 0.00 0 0.0000 0.000000 49 months or greater 0 0.00 0.00 0 0.0000 0.000000 Totals 41 652,090,911.89 100.00 116 4.4738 2.048093 See footnotes on last page of this section. State(1) State # of Props Scheduled Balance % of Agg. Bal. WAM (2) WAC Weighted Avg DSCR (3) Arizona 1 1,695,062.83 0.26 57 6.1670 1.400000 Arkansas 1 8,742,500.00 1.34 117 4.8835 1.550000 California 6 80,755,265.56 12.38 115 4.3442 1.925400 Florida 2 6,921,021.00 1.06 116 4.8293 1.704584 Georgia 2 20,035,404.61 3.07 117 5.4137 1.316713 Hawaii 1 56,625,000.00 8.68 116 4.1995 4.470000 Illinois 3 25,427,520.49 3.90 116 4.3470 2.393212 Indiana 1 3,963,364.41 0.61 117 5.6890 1.280000 Kentucky 3 10,383,906.41 1.59 117 5.0113 1.737554 Louisiana 1 3,294,378.00 0.51 117 4.5930 2.020000 Maryland 1 13,200,000.00 2.02 117 5.0560 1.410000 Massachusetts 1 7,042,346.06 1.08 117 5.3630 1.260000 Michigan 3 6,588,315.44 1.01 117 4.7918 2.026240 Minnesota 3 12,167,446.71 1.87 117 5.0047 1.712074 Missouri 4 13,557,953.00 2.08 117 4.5930 2.020000 Nebraska 1 3,300,349.00 0.51 117 4.5930 2.020000 NewJersey 1 55,799,465.52 8.56 117 4.4398 0.260000 NewYork 2 65,000,000.00 9.97 116 4.6385 1.546000 NorthCarolina 1 22,328,000.35 3.42 114 4.6400 1.760000 Ohio 5 31,040,968.66 4.76 117 5.3965 1.353714 Pennsylvania 2 22,950,575.79 3.52 117 4.9534 1.408144 SouthDakota 2 6,408,518.00 0.98 117 4.5930 2.020000 Tennessee 6 19,938,150.00 3.06 117 4.5930 2.020000 Texas 6 53,787,606.42 8.25 116 4.4831 1.565908 Virginia 1 40,500,000.00 6.21 116 2.9882 4.390000 Washington 1 50,000,000.00 7.67 116 3.6739 2.560000 Wisconsin 1 6,601,520.83 1.01 117 5.5290 1.310000 Wyoming 2 4,036,272.79 0.62 117 5.3510 1.480000 Totals 64 652,090,911.89 100.00 116 4.4738 2.048093 ScheduledBalance Scheduled Balance # of Loans Scheduled Balance % of Agg. Bal. WAM (2) WAC Weighted Avg DSCR (3) 9,999,999 or less 19 91,321,278.52 14.00 115 4.8107 1.857578 10,000,000 to 19,999,999 10 149,396,413.83 22.91 116 4.5363 1.945710 20,000,000 to 29,999,999 4 87,225,575.32 13.38 116 4.3702 2.197236 30,000,000 to 39,999,999 5 161,723,178.70 24.80 117 4.6367 1.780498 40,000,000 or greater 3 162,424,465.52 24.91 116 4.1203 2.435727 Totals 41 652,090,911.89 100.00 116 4.4738 2.048093 Anticipated Remaining Term (ARD and Balloon Loans) Anticipated Remaining Term (2) # of Loans Scheduled Balance % of Agg. Bal. WAM (2) WAC Weighted Avg DSCR (3) 112 months or less 2 15,050,328.39 2.31 104 5.5032 1.541980 113 months or greater 39 637,040,583.50 97.69 116 4.4495 2.060051 Totals 41 652,090,911.89 100.00 116 4.4738 2.048093 Remaining Amortization Term (ARD and Balloon Loans) Remaining Amortization Term # of Loans Scheduled Balance % of Agg. Bal. WAM (2) WAC Weighted Avg DSCR (3) InterestOnly 16 329,720,975.00 50.56 116 3.9964 2.832366 299 months or less 3 14,266,873.02 2.19 117 5.3565 1.427237 300 months to 359 months 22 308,103,063.87 47.25 116 4.9438 1.237542 360 months or greater 0 0.00 0.00 0 0.0000 0.000000 Totals 41 652,090,911.89 100.00 116 4.4738 2.048093 Debt Service Coverage Ratio (3) Debt Service Coverage Ratio # of Loans Scheduled Balance % of Agg. Bal. WAM (2) WAC Weighted Avg DSCR (3) 1.39 or less 7 130,404,394.04 20.00 117 5.0160 0.848338 1.40 to 1.44 6 70,864,794.76 10.87 115 5.1066 1.413806 1.45 to 1.54 6 46,544,138.21 7.14 117 5.0645 1.466879 1.55 to 1.99 8 122,243,640.40 18.75 115 4.5599 1.686900 2.00 to 2.49 8 131,658,944.48 20.19 116 4.1959 2.145379 2.50 or greater 6 150,375,000.00 23.06 116 3.6958 3.775769 Totals 41 652,090,911.89 100.00 116 4.4738 2.048093 Age of Most Recent NOI Age of Most Recent NOI # of Loans Scheduled Balance % of Agg. Bal. WAM (2) WAC Weighted Avg DSCR (3) Underwriter's Information 40 596,291,446.37 91.44 116 4.4770 2.215419 12 months or less 1 55,799,465.52 8.56 117 4.4398 0.260000 13 months to 24 months 0 0.00 0.00 0 0.0000 0.000000 25 months or greater 0 0.00 0.00 0 0.0000 0.000000 Totals 41 652,090,911.89 100.00 116 4.4738 2.048093 NoteRate NoteRate # of Loans Scheduled Balance % of Agg. Bal. WAM (2) WAC Weighted Avg DSCR (3) 3.7499% or less 6 131,500,000.00 20.17 116 3.4356 2.992662 3.7500% to 4.2499% 7 139,442,874.49 21.38 116 4.1414 2.949976 4.2500% to 4.7499% 6 146,086,410.35 22.40 117 4.5387 1.316320 4.7500% to 5.2499% 11 134,247,231.93 20.59 117 4.9919 1.500848 5.2500% to 5.7499% 8 94,072,691.00 14.43 116 5.4773 1.353078 5.7500% or greater 3 6,741,704.12 1.03 102 5.8698 1.421903 Totals 41 652,090,911.89 100.00 116 4.4738 2.048093 (1) Data in this table was calculated by allocating pro-rata the current loan information to the properties based upon the Cut-Off Date balance of each property as disclosed in the offering document. The Scheduled Balance Totals reflect the aggregate balances of all pooled loans as reported in the CREFC Loan Periodic Update File. To the extent that the Scheduled Balance Total figure for the “State” and “Property” stratification tables is not equal to the sum of the scheduled balance figures for each state or property, the difference is explained by loans that have been modified into a split loan structure. The “State” and “Property” stratification tables do not include the balance of the subordinate note (sometimes called the B-piece or a “hope note”) of a loan that has been modified into a split-loan structure. Rather, the scheduled balance for each state or property only reflects the balance of the senior note (sometimes called the A-piece) of a loan that has been modified into a split-loan structure. (2) Anticipated Remaining Term and WAM are each calculated based upon the term from the current month to the earlier of the Anticipated Repayment Date, if applicable, and the Maturity Date. (3) Debt Service Coverage Ratios are updated periodically as new NOI figures become available from borrowers on an asset level. As NCF DSCRs are reported in the Loan Periodic File, the most current NCF DSCR is used in the stratification section of this report. If no updated NCF DSCRs are reported, the most current NOI DSCR is used. If no updated DSCR information is provided, then information from the offering document is used. If the DSCRs reported by the Master Servicer are based on a period of less than 12 months, they are normalized based on the Most Recent Financial as of Start and End Dates reported in the Loan Periodic File. Mortgage Loan Detail Loan Number ODCR Property Type (1) City State Interest Payment Principal Payment Gross Coupon Anticipated Repayment Date Maturity Date Neg. Amort (Y/N) Beginning Scheduled Balance Ending Scheduled Balance Paid Thru Date Appraisal Reduction Date Appraisal Reduction Amount Res. Strat. (2) Mod. Code (3) 30312004 1 LO Honolulu HI 184,952.98 0.00 4.199% N/A 11/1/26 N 56,625,000.00 56,625,000.00 3/1/17 30312011 2 MF JerseyCity NJ 192,972.31 82,794.87 4.440% N/A 12/6/26 N 55,882,260.39 55,799,465.52 2/6/17 30311997 3 OF Kirkland WA 142,873.89 0.00 3.674% N/A 11/6/26 N 50,000,000.00 50,000,000.00 2/6/17 30312012 7 RT Various Various 117,415.59 0.00 4.593% 12/1/26 12/1/31 N 32,868,038.00 32,868,038.00 3/1/17 30312013 8 IN Various Various 132,698.08 45,554.37 5.363% N/A 12/6/26 N 31,812,758.07 31,767,203.70 3/6/17 30311998 9 LO NewYork NY 125,377.78 0.00 5.200% N/A 12/6/26 N 31,000,000.00 31,000,000.00 2/6/17 30312014 10 RT Various Various 107,484.14 0.00 4.593% 12/1/26 12/1/31 N 30,087,937.00 30,087,937.00 3/1/17 30312015 11 RT Richardson TX 72,065.49 38,337.56 4.045% N/A 11/1/26 N 22,906,212.05 22,867,874.49 3/1/17 30312016 12 LO Charlotte NC 80,706.22 35,177.25 4.640% N/A 9/1/26 N 22,363,177.60 22,328,000.35 3/1/17 30312017 13 MF Various Various 97,611.50 30,502.98 5.689% N/A 12/6/26 N 22,060,203.46 22,029,700.48 3/6/17 30312018 14 RT Chicago IL 61,401.67 0.00 4.155% N/A 11/6/26 N 19,000,000.00 19,000,000.00 3/6/17 30297981 15 MU Bethlehem PA 63,598.89 0.00 4.810% N/A 12/6/26 N 17,000,000.00 17,000,000.00 3/11/17 30312019 16 MU Venice CA 61,861.33 0.00 4.971% N/A 12/6/26 N 16,000,000.00 16,000,000.00 3/6/17 30297980 17 RT Lubbock TX 53,057.34 23,482.85 4.974% N/A 12/6/26 N 13,714,631.12 13,691,148.27 2/11/17 30312010 18 LO LosAngeles CA 56,372.06 19,594.79 5.419% N/A 5/6/26 N 13,374,860.35 13,355,265.56 3/6/17 30312020 19 IN Rockville MD 51,908.27 0.00 5.056% N/A 12/6/26 N 13,200,000.00 13,200,000.00 3/6/17 30312021 20 IN SpringValley CA 40,323.11 0.00 4.985% N/A 12/1/26 N 10,400,000.00 10,400,000.00 3/1/17 30297969 21 IN Jonesboro AR 33,206.44 0.00 4.883% N/A 12/6/26 N 8,742,500.00 8,742,500.00 3/11/17 30312022 22 RT Waco TX 28,631.88 11,604.62 4.850% N/A 10/6/26 N 7,590,188.28 7,578,583.66 3/6/17 30311999 23 OF Cleveland OH 26,291.93 0.00 4.840% N/A 11/6/26 N 6,985,000.00 6,985,000.00 2/6/17 30312000 24 RT Neenah WI 28,442.07 12,402.23 5.529% N/A 12/6/26 N 6,613,923.06 6,601,520.83 2/6/17 30312023 25 RT Brunswick GA 25,772.31 8,419.36 5.533% N/A 12/6/26 N 5,988,764.29 5,980,344.93 3/6/17 30312001 26 OF Various TX 22,615.95 0.00 4.887% N/A 11/6/26 N 5,950,000.00 5,950,000.00 2/6/17 30312002 27 RT Winona MN 23,060.27 10,055.48 5.529% N/A 12/6/26 N 5,362,438.19 5,352,382.71 2/6/17 30297972 28 MH BuckeyeLake OH 20,543.22 0.00 5.336% N/A 12/6/26 N 4,950,000.00 4,950,000.00 3/11/17 30312024 29 RT RockSprings WY 16,822.64 5,795.64 5.351% N/A 12/6/26 N 4,042,068.43 4,036,272.79 3/6/17 30312025 30 RT Austin TX 11,436.29 0.00 3.974% N/A 11/1/26 N 3,700,000.00 3,700,000.00 3/1/17 30312026 31 RT Brooksville FL 14,489.61 0.00 5.035% N/A 11/6/26 N 3,700,000.00 3,700,000.00 3/6/17 30312027 32 RT Oswego IL 10,300.69 0.00 4.075% N/A 11/1/26 N 3,250,000.00 3,250,000.00 3/1/17 30297984 33 RT Collinsville IL 14,287.00 4,360.98 5.773% N/A 12/6/26 N 3,181,881.47 3,177,520.49 3/11/17 30312028 34 IN Holland MI 9,507.06 0.00 4.544% N/A 12/6/26 N 2,690,000.00 2,690,000.00 3/6/17 30312003 35 RT Adrian MI 8,049.29 4,855.36 4.465% N/A 11/6/26 N 2,317,824.84 2,312,969.48 2/6/17 30312029 36 RT NewPhiladelphia OH 8,392.44 2,567.42 5.765% N/A 12/6/26 N 1,871,688.22 1,869,120.80 3/6/17 30312030 37 RT ShowLow AZ 8,141.18 2,234.42 6.167% N/A 12/6/21 N 1,697,297.25 1,695,062.83 3/6/17 30312005 04A2B RT Fresno CA 100,436.00 0.00 3.587% N/A 11/1/26 N 36,000,000.00 36,000,000.00 3/1/17 30312006 04A2D RT Fresno CA 13,949.44 0.00 3.587% N/A 11/1/26 N 5,000,000.00 5,000,000.00 3/1/17 30312007 05A2 RT Woodbridge VA 46,483.31 0.00 2.988% N/A 11/1/26 N 20,000,000.00 20,000,000.00 3/1/17 30312008 05A3 RT Woodbridge VA 29,633.11 0.00 2.988% N/A 11/1/26 N 12,750,000.00 12,750,000.00 3/1/17 30312009 05A8 RT Woodbridge VA 18,012.28 0.00 2.988% N/A 11/1/26 N 7,750,000.00 7,750,000.00 3/1/17 30297936 06A2 MU NewYork NY 48,142.50 0.00 4.127% N/A 11/6/26 N 15,000,000.00 15,000,000.00 3/6/17 30297938 06A4 MU NewYork NY 60,980.50 0.00 4.127% N/A 11/6/26 N 19,000,000.00 19,000,000.00 3/6/17 Totals 2,270,308.06 337,740.18 652,428,652.07 652,090,911.89 0.00 See footnotes on last page of this section. (1) Property Type Code MF - Multi-Family RT - Retail HC - Health Care IN - Industrial MH - Mobile Home Park OF - Office MU - Mixed Use LO - Lodging SS - Self Storage 98 - Other SE - Securities CH - Cooperative Housing WH - Warehouse ZZ - Missing Information SF - Single Family (2) Resolution Strategy Code 1 - Modification 2 - Foreclosure 3 - Bankruptcy 4 - Extension 5 - Note Sale 6 - DPO 7 - REO 8 - Resolved 9 - Pending Return to Master Servicer 10 - Deed In Lieu Of Foreclosure 11 - Full Payoff 12 - Reps and Warranties 13 - TBD 98 - Other (3) Modification Code 1 - Maturity Date Extension 2 - Amortization Change 3 - Principal Write-Off 4 - Blank 5 - Temporary Rate Reduction 6 - Capitalization on Interest 7 - Capitalization on Taxes 8 - Other 9 - Combination 10 - Forbearance NOIDetail Loan Number ODCR Property Type City State Ending Scheduled Balance Most Recent Fiscal NOI (1) Most Recent NOI (1) Most Recent NOI Start Date Most Recent NOI End Date 30312004 1 Lodging Honolulu HI 56,625,000.00 0.00 0.00 30312011 2 Multi‑Family JerseyCity NJ 55,799,465.52 0.00 1,184,308.97 1/1/16 12/31/16 30311997 3 Office Kirkland WA 50,000,000.00 0.00 0.00 30312012 7 Retail Various Various 32,868,038.00 0.00 0.00 30312013 8 Industrial Various Various 31,767,203.70 0.00 0.00 30311998 9 Lodging NewYork NY 31,000,000.00 0.00 0.00 30312014 10 Retail Various Various 30,087,937.00 0.00 0.00 30312015 11 Retail Richardson TX 22,867,874.49 0.00 0.00 30312016 12 Lodging Charlotte NC 22,328,000.35 0.00 0.00 30312017 13 Multi‑Family Various Various 22,029,700.48 0.00 0.00 30312018 14 Retail Chicago IL 19,000,000.00 0.00 0.00 30297981 15 MixedUse Bethlehem PA 17,000,000.00 0.00 0.00 30312019 16 MixedUse Venice CA 16,000,000.00 0.00 0.00 30297980 17 Retail Lubbock TX 13,691,148.27 0.00 0.00 30312010 18 Lodging LosAngeles CA 13,355,265.56 0.00 0.00 30312020 19 Industrial Rockville MD 13,200,000.00 0.00 0.00 30312021 20 Industrial SpringValley CA 10,400,000.00 0.00 0.00 30297969 21 Industrial Jonesboro AR 8,742,500.00 0.00 0.00 30312022 22 Retail Waco TX 7,578,583.66 0.00 0.00 30311999 23 Office Cleveland OH 6,985,000.00 0.00 0.00 30312000 24 Retail Neenah WI 6,601,520.83 0.00 0.00 30312023 25 Retail Brunswick GA 5,980,344.93 0.00 0.00 30312001 26 Office Various TX 5,950,000.00 0.00 0.00 30312002 27 Retail Winona MN 5,352,382.71 0.00 0.00 30297972 28 Mobile Home Park BuckeyeLake OH 4,950,000.00 0.00 0.00 30312024 29 Retail RockSprings WY 4,036,272.79 0.00 0.00 30312025 30 Retail Austin TX 3,700,000.00 0.00 0.00 30312026 31 Retail Brooksville FL 3,700,000.00 0.00 0.00 30312027 32 Retail Oswego IL 3,250,000.00 0.00 0.00 30297984 33 Retail Collinsville IL 3,177,520.49 0.00 0.00 30312028 34 Industrial Holland MI 2,690,000.00 0.00 0.00 30312003 35 Retail Adrian MI 2,312,969.48 0.00 0.00 30312029 36 Retail NewPhiladelphia OH 1,869,120.80 0.00 0.00 30312030 37 Retail ShowLow AZ 1,695,062.83 0.00 0.00 30312005 04A2B Retail Fresno CA 36,000,000.00 0.00 0.00 30312006 04A2D Retail Fresno CA 5,000,000.00 0.00 0.00 30312007 05A2 Retail Woodbridge VA 20,000,000.00 0.00 0.00 30312008 05A3 Retail Woodbridge VA 12,750,000.00 0.00 0.00 30312009 05A8 Retail Woodbridge VA 7,750,000.00 0.00 0.00 30297936 06A2 MixedUse NewYork NY 15,000,000.00 0.00 0.00 30297938 06A4 MixedUse NewYork NY 19,000,000.00 0.00 0.00 Total 652,090,911.89 (1) The Most Recent Fiscal NOI and Most Recent NOI fields correspond to the financial data reported by the Master Servicer. An NOI of 0.00 means the Master Servicer did not report NOI figures in their loan level reporting. Principal Prepayment Detail Principal Prepayment Amount Prepayment Penalties LoanNumber LoanGroup Offering Document Cross-Reference Payoff Amount Curtailment Amount Prepayment Premium Yield Maintenance Premium No Principal Prepayments this Period Totals HistoricalDetail Delinquencies Prepayments Rate and Maturities Distribution 30‑59Days 60‑89Days 90 Days or More Foreclosure REO Modifications Curtailments Payoff Next Weighted Avg. Date # Balance # Balance # Balance # Balance # Balance # Balance # Amount # Amount Coupon Remit WAM 3/10/17 0 $0.00 0 $0.00 0 $0.00 0 $0.00 0 $0.00 0 $0.00 0 $0.00 0 $0.00 4.473774% 4.442387% 116 2/10/17 0 $0.00 0 $0.00 0 $0.00 0 $0.00 0 $0.00 0 $0.00 0 $0.00 0 $0.00 4.474003% 4.442613% 117 1/12/17 0 $0.00 0 $0.00 0 $0.00 0 $0.00 0 $0.00 0 $0.00 0 $0.00 0 $0.00 4.474158% 4.442767% 118 Note: Foreclosure and REO Totals are excluded from the delinquencies aging categories. Delinquency Loan Detail Loan Number Offering Document Cross- Reference # of Months Delinq. Paid Through Date Current P & I Advances Outstanding P & I Advances ** Status of Mortgage Loan (1) Resolution Strategy Code (2) Servicing Transfer Date Foreclosure Date Actual Principal Balance Outstanding Servicing Advances Bankruptcy Date REO Date 30312011 2 0 2/6/17 275,549.86 275,549.86 A 55,882,260.39 0.00 30311997 3 0 2/6/17 141,998.89 141,998.89 A 50,000,000.00 0.00 30311998 9 0 2/6/17 124,594.17 124,594.17 A 31,000,000.00 0.00 30297980 17 0 2/11/17 76,486.86 76,486.86 A 13,714,631.12 0.00 30311999 23 0 2/6/17 25,898.06 25,898.06 A 6,985,000.00 0.00 30312000 24 0 2/6/17 40,471.35 40,471.35 A 6,613,923.06 0.00 30312001 26 0 2/6/17 22,280.44 22,280.44 A 5,950,000.00 0.00 30312002 27 0 2/6/17 32,813.37 32,813.37 A 5,362,438.19 0.00 30312003 35 0 2/6/17 12,773.95 12,773.95 A 2,317,824.84 0.00 Totals 9 752,866.95 752,866.95 177,826,077.60 0.00 Totals By Delinquency Code: Current P & I Advances Outstanding P & I Advances** Actual Principal Balance Outstanding Servicing Advances Total for Status Code A (9 loan) 752,866.95 752,866.95 177,826,077.60 0.00 (1) Status of Mortgage Loan A - Payment Not Received But Still in Grace Period Or Not Yet Due B - Late Payment But Less Than 30 Days Delinquent 0 - Current 1 - 30-59 Days Delinquent 2 - 60-89 Days Delinquent 3 - 90-120 Days Delinquent 4 - Performing Matured Balloon 5 - Non Performing Matured Balloon 6 - 121+ Days Delinquent (2) Resolution Strategy Code 1 - Modification 2 - Foreclosure 3 - Bankruptcy 4 - Extension 5 - Note Sale 6 - DPO 7 - REO 8 - Resolved 9 - Pending Return to Master Servicer 10 - Deed In Lieu Of Foreclosure 11 - Full Payoff 12 - Reps and Warranties 13 - TBD 98 - Other ** Outstanding P & I Advances include the current period advance. Specially Serviced Loan Detail - Part 1 Loan Number Offering Document Cross- Reference Servicing Transfer Date Resolution Strategy Code (1) Scheduled Balance Property Type (2) State Interest Rate Actual Balance Net Operating Income DSCR Date DSCR Note Date Maturity Date Remaining Amortization Term No Specially Serviced Loans this Period (1) Resolution Strategy Code 1 - Modification 2 - Foreclosure 3 - Bankruptcy 4 - Extension 5 - Note Sale 6 - DPO 7 - REO 8 - Resolved 9 - Pending Return to Master Servicer 10 - Deed in Lieu Of Foreclosure 11 - Full Payoff 12 - Reps and Warranties 13 - TBD 98 - Other (2) Property Type Code MF - Multi-Family RT - Retail HC - Health Care IN - Industrial MH - Mobile Home Park OF - Office MU - Mixed Use LO - Lodging SS - Self Storage 98 - Other SE - Securities CH - Cooperative Housing WH - Warehouse ZZ - Missing Information SF - Single Family Specially Serviced Loan Detail - Part 2 LoanNumber Offering Document Cross- Reference Resolution Strategy Code (1) Site Inspection Date Phase 1 Date Appraisal Date Appraisal Value Other REO Property Revenue Comment from Special Servicer No Specially Serviced Loans this Period (1) Resolution Strategy Code 1 - Modification 2 - Foreclosure 3 - Bankruptcy 4 - Extension 5 - Note Sale 6 - DPO 7 - REO 8 - Resolved 9 - Pending Return to Master Servicer 10 - Deed in Lieu Of Foreclosure 11 - Full Payoff 12 - Reps and Warranties 13 - TBD 98 - Other AdvanceSummary LoanGroup Current P & I Advances Outstanding P & I Advances Outstanding Servicing Advances Current Period Interest on P&I and Servicing Advances Paid Totals 752,866.95 752,866.95 376.18 0.00 Modified Loan Detail Loan Number Offering Document Cross- Reference Pre- Modification Balance Post- Modification Balance Pre- Modification Interest Rate Post- Modification Interest Rate Modification Date Modification Description No Modified Loans Totals Historical Liquidated Loan Detail Distribution Date ODCR Beginning Scheduled Balance Fees, Advances, and Expenses * Most Recent Appraised Value or BPO Gross Sales Proceeds or Other Proceeds Net Proceeds Received on Liquidation Net Proceeds Available for Distribution Realized Loss to Trust Date of Current Period Adj. to Trust Current Period Adjustment to Trust Cumulative Adjustment to Trust Loss to Loan with Cum Adj. to Trust No Liquidated Loans this Period CurrentTotal CumulativeTotal * Fees, Advances and Expenses also include outstanding P & I advances and unpaid fees (servicing, trustee, etc.). Historical Bond/Collateral Loss Reconciliation Detail Distribution Date Offering Document Cross- Reference Beginning Balance at Liquidation Aggregate Realized Loss on Loans Prior Realized Loss Applied to Certificates Amts Covered by Credit Support / Deal Structure Interest (Shortages) / Excesses Modification / Appraisal Reduction Adj. Additional (Recoveries) / Expenses Realized Loss Applied to Certificates to Date Recoveries of Realized Losses Paid as Cash (Recoveries) / Losses Applied to Certificate Interest No Realized Losses this Period Totals Interest Shortfall Reconciliation Detail - Part 1 Special Servicing Fees Offering Document Cross- Reference Stated Principal Balance at Contribution Current Ending Scheduled Balance Monthly Liquidation WorkOut ASER (PPIS) Excess Non-Recoverable (Scheduled Interest) Interest on Advances Modified Interest Rate(Reduction) / Excess There are no Interest Shortfalls for the above columns for this Period Totals Interest Shortfall Reconciliation Detail - Part 2 Reimb of Advances to the Servicer Offering Document Cross- Reference Stated Principal Balance at Contribution Current Ending Scheduled Balance Current Month Left to Reimburse Master Servicer Other (Shortfalls) / Refunds Comments There are no Interest Shortfalls for the above columns for this Period Totals Interest Shortfall Reconciliation Detail Part 2 Total 0.00 Interest Shortfall Reconciliation Detail Part 1 Total 0.00 Total Interest Shortfall Allocated to Trust 0.00
